Name: Commission Regulation (EEC) No 1644/83 of 17 June 1983 amending Regulation (EEC) No 1629/77 laying down detailed rules of application for special intervention measures to support the development of the market in common wheat of bread-making quality
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 No L 160/42 Official Journal of the European Communities 18 . 6 . 83 COMMISSION REGULATION (EEC) No 1644/83 of 17 June 1983 amending Regulation (EEC) No 1629/77 laying down detailed rules of application for special intervention measures to support the development of the market in common wheat of bread-making quality THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common . organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 8 (4) thereof, Whereas Article 4 of Commission Regulation (EEC) No 1 629/77 (3), as last amended by Regulation (EEC) No 1837/82 (4), set out the special intervention measures that could be taken ; whereas, should there be special intervention measures in the form of purchases of wheat meeting a minimum bread-making quality, the support level for this quality should, for the 1983/84 marketing year, in accordance with the Council 's express desire , be fixed at a level of the reference price less 11,62 ECU per tonne ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 Article 4 (3) of Regulation (EEC) No 1629/77 is hereby amended as follows :  ' 1982/83 marketing year' is replaced by ' 1983/84 marketing year',  ' 10,40 ECU' is replaced by ' 11,62 ECU'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 181 , 21 . 7 . 1977, p . 26 . h OJ No L 202, 7. 7 . 1982, p . 28 .